EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into effective as of the
“Effective Time” as defined in that certain Agreement and Plan of Merger by and
among Patient Infosystems, Inc., PATY Acquisition Corp. and CCS Consolidated,
Inc. (the “Merger Agreement”), by and between Patient Infosystems, Inc., a
Delaware corporation (the “Company”), and Kent A. Tapper (“Employee”).

 

Conditioned on the successful consummation of the Plan of Merger pursuant to the
Merger Agreement and in consideration of the mutual covenants and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.       Employment. The Company hereby employs Employee in the capacity of Vice
President of Finance, Sarbanes-Oxley and SEC Compliance, reporting to the Chief
Financial Officer. Employee accepts such employment and agrees to diligently,
conscientiously and exclusively perform such services as are customary to such
office and as shall from time to time be assigned to him by an officer of the
Company or by the Chief Financial Officer. Employee’s employment will be on a
full-time business basis requiring the devotion of substantially all of his
productive business time for the efficient and successful operation of the
business of the Company.

 

2.       Conditional Agreement; Term. Should Plan of Merger not be consummated
and the Effective Time not occur, this Agreement shall not become effective.
Should this Agreement become effective, the employment hereunder shall be for a
one year period commencing at the Effective Time, unless earlier terminated as
provided in Section 4 (the “Initial Term”). This Agreement shall be
automatically renewed for successive one-year periods upon the expiration of the
Initial Term unless earlier terminated as provided in Section 4. The parties
expressly agree that designation of a term and renewal provisions in this
Agreement does not in any way limit the right of the parties to terminate this
Agreement at any time as hereinafter provided. Reference herein to the term of
this Agreement shall refer both to the Initial Term and any successive term as
the context requires.

 

3.

Compensation and Benefits

 

3.1        Salary. For the performance of Employee’s duties hereunder, the
Company shall pay Employee a salary at the annualized rate of $175,000 (the
“Base Compensation”), payable in accordance with the normal payroll practices of
the Company. Prior to the end of the Initial Term and any renewal term,
Employee’s Base Compensation shall be reviewed, taking into account the
performance of Employee, the financial condition of the Company, and such other
information as the Company shall determine is appropriate. Based upon such
review, the Company may increase (but not decrease) Employee’s Base
Compensation, effective upon the commencement of the immediately following
renewal term.

 

3.2        Bonuses.                     The Employee will be eligible during the
term of this Agreement for such additional bonus payments as may be awarded to
the Employee from time to time by the Company.

 

3.3        Payment and Withholding. All payments required to be made by the
Company to the Employee shall be made in accordance with the Company’s normal
payroll practices and shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

 



 

 

3.4        Personnel Policies and Benefits. Unless otherwise specified herein,
the Employee’s employment is subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion. The Employee will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during his employment. All matters of
eligibility for coverage or benefits under any benefit plan shall be determined
in accordance with the provisions of the plan. The Company reserves the right to
change, alter, or terminate any benefit plan in its sole discretion. While this
Agreement is in effect the Company agrees to maintain at its expense a group
life insurance program in which the Employee is eligible to apply for coverage
and name the beneficiary or beneficiaries and a group long term disability
insurance program in which the Employee is eligible to apply for coverage.

 

3.5        Stock Options. From time to time the Company may grant to Employee
options under the Company’s then current Stock Option Plan to purchase shares of
the Company’s common stock at a stated exercise price per share. Any options
granted will vest and be exercisable in accordance with a Stock Option Agreement
to be executed pursuant to the Company’s Stock Option Plan. Employee will
participate in any stock grant program established by the Company on the same
basis as similarly situated employees.

 

3.6        Reimbursement of Expenses. Employee shall be eligible to be
reimbursed for all reasonable business expenses, including but not limited to
expenses for cellular telephone (to a maximum of $60.00 per month), BlackBerry,
travel, meals and entertainment, incurred by Employee in connection with and
reasonably related to the furtherance of the Company’s business in accordance
with the Company’s policy. In addition, if the Company’s office in Rochester,
New York is closed, Employee will be eligible to be reimbursed for reasonable
home office expenses provided Employee receives prior approval before incurring
such expenses. Employee shall submit expense reports and receipts documenting
the expenses incurred in accordance with Company policy.

 

3.7        Relocation to Florida. Employee will use all reasonable efforts to
relocate his primary residence to the Coral Springs, Florida area by the end of
July 2006. The parties understand that Employee’s primary residence will remain
in Rochester, New York until his relocation to the Coral Springs, Florida area.
The parties agree that for the first three (3) months of the Initial Term,
Employee will perform his services for the Company primarily at the Company’s
Rochester, New York office. Thereafter, Employee will perform his services for
the Company primarily at the Company’s Coral Springs, Florida headquarters.
Between the end of the third month of the Initial Term and when Employee
relocates his primary residence to the Coral Springs, Florida area (the
“Transition Period”), Employee will commute between the Company’s Coral Springs
headquarters and his primary residence in Rochester (it being agreed that
Employee will spend most weekdays in Coral Springs and most week-ends in
Rochester during the Transition Period). For the period between the end of the
third month of the Initial term and the end of July 2006 or until Employee
relocates his primary residence to the Coral Springs, Florida area, whichever
first occurs, the Company will pay for or reimburse Employee for his reasonable
temporary housing in the Coral Springs, Florida area at an amount not to exceed
$4,000 per month without prior approval by the Company’s CEO or CFO, rental car
costs in the Coral Springs, Florida area (until his personal automobile is
located in the area), and the reasonable cost of airfare for his travel between
Coral Springs and Rochester for up to 4 round trips between Coral Springs and
Rochester per month.

 

3.8

Relocation Costs.

 

(a)        During the Initial Term, Employee shall be reimbursed for, or the
Company shall pay the cost of, reasonable expenses related to the relocation of
Employee’s primary residence from Rochester, New York to the Coral Springs,
Florida area, including house hunting trips to Florida for

 



 

Employee and his family, moving and transportation costs (for Employee, his
family and household goods), temporary living costs in Florida, storage costs,
brokerage fees on the sale of his primary residence in Rochester, closing costs,
mortgage loan points on a mortgage on his new primary residence in Florida, and
other reasonable out-of-pocket expenses incurred by the Employee resulting from
the relocation (collectively, “Moving Costs”); provided, however, that the
Company’s payment of, or reimbursement for, Moving Costs will be limited to a
maximum of $30,000.

 

In addition, to the extent that such Moving Costs are taxable income to
Employee, the Company will pay Employee a “gross-up” amount to cover the (i)
taxes due on such Moving Costs, plus (ii) and the taxes due on such gross-up
amount; provided, however, that such net income provided from such gross up
amount shall not exceed $10,000 (the gross-up and Moving Costs together shall be
the “Relocation Costs”).

 

(b)       In order to avoid excessive out-of-pocket costs to Employee, the
Company shall directly pay (rather than reimburse Employee for) Moving Costs to
the extent reasonable and appropriate for: (i) a professional moving company of
the Employee’s choice for packing, loading, transportation and unloading of the
Employee’s personal effects; (ii) air fare for house hunting for Employee and
Employee’s family, and (iii) other approved expenses for which direct billing is
an option, or the Employee is able to submit a check request in advance with the
required documentation.

 

(c)        Employee shall submit expense reports and receipts documenting the
expenses for out-of-pocket expenses incurred in accordance with Section 3.8 of
this Agreement.

 

(d)       If Employee remains a full-time Company employee for one year
following the Transition Period, Employee shall have no obligation to repay any
of the Relocation Costs. If Employee is terminated by the Company without Cause
pursuant to Section 4.1(d) or resigns from the Company with Good Reason pursuant
to Section 4.1(e), then Employee shall have no obligation to repay any of the
Relocation Costs. However, if Employee is terminated by the Company for Cause
pursuant to Section 4.1(c) or resigns from the Company without Good Reason
within one year following the Transition Period, Employee agrees to repay to the
Company a portion of the Relocation Costs, to be calculated as follows: For each
full month of full-time employment after the Transition Period, the Company will
forgive 1/12 of Employee’s Relocation Costs. The remaining unforgiven Relocation
Costs are due and payable to the Company on demand.

 

(e)        Certain reimbursements and allowances paid to Employee or on his
behalf as Relocation Costs, including gross up payments and amounts withheld as
payroll deductions, in connection with his relocation must be included as a part
of his gross income and therefore may be subject to tax. If Employee is required
to repay Relocation Costs to the Company, Employee will repay the entire amount
determined, including gross up payments and amounts withheld as payroll
deductions. Employee also understands that his ability to deduct a portion of
his Relocation Costs is subject to specific limits and other IRS requirements,
including the requirement that Employee must be able to substantiate his
expenses by keeping copies of his receipts. Employee understands that if he is
audited by the IRS or any state tax agency, he alone and not the Company will be
liable for any taxes, interest or penalties due if any claimed deductions are
denied for any reason, including if employee fails to keep copies of receipts.
Employee understands that he cannot rely on the Company or any officer or
employee of the Company for advice regarding the proper tax treatment of his
Relocation Costs, and that he is responsible for obtaining independent advice
from his own personal tax advisor.

 

(f)        If Employee is obligated under this Agreement to repay the Company
for Relocation Costs, Employee hereby authorize the Company to deduct the entire
amount due from any

 



 

severance or other salary, bonus, compensation, or other amounts the Company may
owe Employee or he may otherwise receive from the Company.

 

4.

Termination

 

4.1        Termination Events. The employment of the Employee and the Term of
this Agreement will terminate upon the occurrence of any of the following events
(“the Termination Event”):

 

(a)

The Employee’s Death;

 

(b)       The Employee’s “Disability”, defined, subject to applicable state and
federal law, as termination by the Company because the Employee is unable to
perform the essential functions of Employee’s position (with or without
reasonable accommodation as such term is defined in the Americans with
Disabilities Act) for six months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law.          

 

(c)        Employee is discharged by the Company for “Cause”. As used in this
Agreement, the term “Cause” shall mean a determination by the Company that:

 

(i)        Employee has engaged in theft, dishonesty, or falsification of any
Company documents or records or in conduct constituting a felony or a
misdemeanor involving dishonesty or moral turpitude; or

 

(ii)       Employee has failed substantially to perform his duties with the
Company (other than any such failure resulting from the Employee’s absence due
to approved or legally protected leave) after written demand of no less than ten
(10) days for substantial performance is requested by the Company, which demand
specifically identifies the manner in which it is claimed Employee has not
substantially performed his duties, or

 

(iii)      Employee is engaged, or has engaged, in conduct which has, or would
reasonably be expected to have, a direct and material adverse effect on the
Company; or

 

(iv)     Employee has materially breached this Agreement, any other agreement
between the Employee and the Company, or Employee’s duty of loyalty to the
Company which breach remains uncured by for a period of thirty (30) days
following receipt of written notice thereof to the Employee from the Company.

 

In the event a failure or breach under (ii) or (iv) above is based on completed
actions that cannot be undone, and therefore not, in the opinion of the Company,
capable of cure, Employee may be terminated immediately provided it pays the
Employee for the cure period. No termination shall be effected for Cause unless
Employee has been provided with a written notice that states with reasonable
specificity the acts or omissions which form the basis of the Company’s
decision.

(d)       Employee is terminated by the Company “without Cause”, which the
Company may do upon its election, regardless of whether it also has the option
to terminate for Cause, upon written notice, which notice shall specify the date
of such termination.

 

(e)        Employee terminates his employment due to “Good Reason”, which shall
mean that any of the following has occurred (i) a material default by the
Company in the performance of any of its obligations hereunder, which default
remains uncured by the Company for a period of thirty (30) days

 



 

following receipt of written notice thereof to the Company from Employee; (ii)
without the Employee’s consent, a requirement imposed by the Company that the
employee relocate his office to a location more than fifty (50) miles from his
current office location; provided, however, that any move from the Rochester,
New York office to the Coral Springs, Florida office shall not be deemed Good
Reason; (iii) without the Employee’s consent, a reduction in salary imposed by
the Company; or (iv) without the Employee’s consent, a material diminution in
the Employee’s title or duties; provided however, that any actions taken by the
Company to accommodate a disability of the Employee or pursuant to the Family
and Medical Leave Act shall not be a Good Reason for purposes of this Agreement.
The Employee may elect to terminate for Good Reason within thirty (30) days of
the Employee’s becoming aware of the existence of Good Reason, so long as the
Company has not previously notified the Employee of its decision to terminate
his employment.

(f)         Employee terminates his employment without Good Reason, which
Employee may do at any time with at least 30 days advance notice.

 

(g)       If at any time during the course of this Agreement the parties by
mutual consent decide to terminate this Agreement, they shall do so by separate
agreement setting forth the terms and condition of such termination.

4.2

Effects of Termination

 

(a)        Upon termination of Employee’s employment hereunder for any reason,
the Company will pay Employee all amounts owed to Employee through the date of
Termination. Any amounts earned by Employee as of the date of Termination but
due to be paid Employee at a future date shall be paid when otherwise due, in
accordance with applicable law. Upon termination, the entitlement of the
Employee or his Estate to benefits, or to continuation or conversion rights,
under any Company sponsored benefit plan shall be determined in accordance with
applicable law and the provisions of such plan.

(b)       Upon termination of Employee’s employment under Sections 4.1 (d) or
(e), if the Employee executes, and does not revoke, a Separation Agreement and
Release in a form acceptable to the Company, the Company shall pay Employee, on
the Company’s regular payroll dates, commencing on the first such date that
occurs at least eight days following the Employee’s execution of the Separation
Agreement and Release, amounts equal to the then applicable Base Compensation,
excluding bonus, for a period of six (6) months; pay Employee a portion of any
bonus he would have earned had he remained employed, prorated based on the
number of months he was employed during the calendar year for which the bonus is
calculated, and paid on the date it would have been paid had he remained
employed; and if the Employee timely elects and remains eligible for continued
coverage under COBRA, the Company will pay that portion of the COBRA premiums it
was paying prior to the date of Termination for the period the Employee is
receiving severance under this Agreement or until the Employee is eligible for
health care coverage under another Employer’s plan, whichever period is shorter.

 

(c)        Following a Termination Event, both the Employee and the Company
agree not to make to any person, including but not limited to customers of the
Company, any statement that disparages the other or which reflects negatively
upon the other in any manner likely to be harmful to them or their business,
business reputation or personal reputation, including but not limited to
statements regarding the Company’s financial condition, its officers, directors,
shareholders, employees and affiliates; provided that both the Employee and the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process. The Company’s obligations under this
section are limited to the Company’s officers and directors and Company
representatives with knowledge of this provision.

 

 



 

 

(d)       Following a Termination Event, Employee shall fully cooperate with the
Company in all matters relating to the winding up of Employee’s pending work
including, but not limited to, any litigation in which the Company is involved,
and the orderly transfer of any such pending work to such other Employees as may
be designated by the Company.

5.

General Provisions

 

5.1        Assignment. Neither party may assign or delegate any of his or its
rights or obligations under this Agreement without the prior written consent of
the other party. Provided however, the provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and Employee’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.

 

5.2        Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior agreements between the parties. The parties hereto have entered
into a Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement with the same Effective Date as this Agreement which may be amended by
the parties from time to time without regard to this Agreement. The Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement,
contains provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement. The Employee and the Company are
also parties to Option Certificates with attached Schedule of Terms which were
signed by Employee on August 30, 2000, January 30, 2001, and February 27, 2004,
which were entered into subject to the terms of the Patient Infosystems, Inc.
Stock Option Plan and which contain provisions that may, by their terms, survive
termination or execution of this Agreement.

 

5.3        Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

 

5.4        Prior Agreements. This Agreement supercedes all prior written and
verbal agreements with the Company and/or its Board of Directors and shall
govern all future employment obligations.

 

5.5        Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5.6        Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Delaware, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in Delaware for all purposes.

 

5.7        Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

 

5.8        Further Assurances. The parties will execute such further instruments
and take such further actions as may be reasonably necessary to carry out the
intent of this Agreement.

 

5.9        Notices. Any notice expressly provided for under this Agreement shall
be in writing, shall be given either by hand delivery, by courier, or by mail
and shall be deemed sufficiently given when actually received by the party to be
notified, or, if delivered by courier, when delivered to the party’s

 



 

address as set forth below, or when mailed, if mailed by certified or registered
mail, postage prepaid, addressed to the party’s address as set forth below.
Either party may, by notice to the other party, given in the manner provided for
herein, change their address for receiving such notices.

 

•

If to the Company, to the CEO in person or to its corporate headquarters at the
time notice is given, “Attention: CEO”.

•

If to the Employee, to his in person or to his home address as listed in Company
records at the time notice is given.

5.10      No Waiver. The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver of that provision, nor prevent
that party thereafter from enforcing that provision of any other provision of
this Agreement.

 

5.11      Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for their own legal fees and expenses
which it may incur in resolving such dispute, unless otherwise prohibited by
applicable law or a court of competent jurisdiction.

 

5.12      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.

 

 

Patient Infosystems, Inc.

EMPLOYEE:

 

 

By: /s/ Roger L. Chaufournier

/s/ Kent A. Tapper

 

Name: Roger L. Chaufournier

Kent A. Tapper

 

 

Title:

Chief Executive Officer

 

 

 

 

259487 v2/RE

 

 

 

 